Quillian, Judge.
The case sub judice arose out of a complaint seeking recovery of the principal sum due under a lease. This appeal was from a final judgment entered in Warren Superior Court. The enumeration of errors sets out that the evidence was insufficient to sustain the judgment and that appellant’s motion for directed verdict should have been sustained. Held:
The clerk of Warren Superior Court has certified there is no transcript on file and that there has been no request for an extension of time in which to file one. Since a consideration of the evidence is necessary for a determination of the enumeration of errors, the judgment must be affirmed.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.